Case 18-12012-LSS Doc 308 Filed 11/05/18 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY C()URT
FOR THE DISTRICT OF DELAWARE

 

ln re: Chapter il

OPEN ROAD FILMS, LLC, a DClB.WB,I‘€ Case NO_ 18_12012 (LSS)
limited liability company, et al.,l

Debtors (Jointly Administered)

 

Re: D.I. 296, 298

 

ORDER SHORTENING N{)TICE ()F MOTION ()F VIACOM INTERNATIONAL INC.
PURSUANT TO SECTIONS 362(d) AND 553 OF THE BANKRUPTCY CODE FOR
RELIEF FROM THE S'I`AY TO EFFECTUATE SETOFF

Upon the motion (the “Motion to Shorten”),2 of Viacorn International Inc.
pursuant to sections 102(1) and 105 of the Bankruptcy Code, Bankruptcy Rule 9006 and Local
Rule 9006-1(e), requesting an order shortening notice to allow the Motion of Vz'acom
Internatz'onal Inc. Pursuant to Secrions 362(d) and 553 of the Bankruptcy Code for Relfefj?om
the Sl‘ay to Ejj”ectuate Setoj(the “Motion for Relief from Stav”) to be considered at the hearing
scheduled for November 9, 2018 at 10:00 a.m. (ET); and the Court having jurisdiction to
m consider the Motion to Shorten and the relief requested therein pursuant to 28 U.S.C. §§ 157 and
1334; and consideration of the Motion to Shorten and the relieic requested therein being a core
proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this district pursuant to 28
U.S.C. § l409(a); and due and proper notice of the Motion to Shorten having been provided to

the parties listed therein and no adverse interest being affected; and after due deliberation and

sufficient cause appearing therefor,

 

The Debtors and the last four digits of their respective federal taxpayer identification numbers are
as follows: Open Road Fihns, LLC (4435~Del.); Open Road Releasing, LLC (4736-Del.); OR
Productions LLC (5873-Del.); Briarciiff LLC (7304-Del.); Open Road International LLC (4109-
Del.); and Ernpire Productions LLC (9375-Del.), The Debtors’ address is 2049 Century Park
East, 4th Floor, Los Angeles, CA 90067.

 

Case 18-12012-LSS Doc 308 Filed 11/05/18 Page 2 of 2

 

 

   

IT IS HEREBY ORDERED THAT:
1. The l\/lotion to Shorten is GRANTEI) as set forth herein
2. The Motion for Relief from Stay Wili be considered at the caring on
ira/aia wear

November 9, 2618 at 10:00 a.m. (ET) (the “Sale I-learing”) in conjunction With! he Sale
Motion.

3. Objeetions, if any, to the Motion for Relief from Stay shall be filed on or
before 4:00 p.m. (ET) on November §::/2018. JH§

4. This Court retains jurisdiction to construe and enforce the terms of this
Order.
Datedi f. __ § 2018

      

 

Wilrnington, Deiaware

 

il£HE HONORABLE LAURIE SELBBR SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

 

Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
Motion to Shorten.

 

